714 F.2d 1010
UNITED STATES of America, Plaintiff-Appellee,v.Hilda Escobar DeBRIGHT, Defendant-Appellant.
No. 81-1648.
United States Court of Appeals,Ninth Circuit.
Sept. 2, 1983.

Robert L. Murray, Tucson, Ariz., for defendant-appellant.
Jon R. Cooper, Asst. U.S. Atty., Tucson, Ariz., for plaintiff-appellee.
Appeal from the United States District Court for the District of Arizona (Tucson).
Before BROWNING, Chief Judge, WRIGHT, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, and REINHARDT, Circuit Judges.

ORDER FOR PUBLICATION

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.   The previous three-judge panel assignment is withdrawn.